DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the application filed 30 July 2021.  Claims 1-18 are pending in this case.  Claims 4 and 13 were previously withdrawn.  Claims 1, 3, 6, 7, 9, 10, 12, 15, 16, and 18 are currently amended.  Accordingly, claims 1-3, 5-12, and 14-18 are pending and under consideration in this case.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2021 has been entered.
 Remarks
Note that nonfunctional descriptive material does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
In this case, the claims recite multiple instances of nonfunctional descriptive material –
Claims 1 and 10 – “buyer use information includes . . . identifier”
Claims 2, 5, 11, and 14 – “request . . . includes . . .information”
Claims 3 and 12 – “of a type that . . . server”
Claims 7 and 16 – “one or more of . . . key pair”
Claims 8 and 17 – “to reflect . . . item”
Claims 9 and 18 – “include the list . . . system”
Recitations of intended use do not serve to distinguish from the prior art.  MPEP 2103 I C
In this case, the claims recite multiple instances of intended use.
Claims 1 and 10 – “wherein the secure purchase information includes an exchange item file record that is signed by the marketplace server in accordance with a secure custody protocol”, “to acquire an item using . . . item”, “to finalize . . .”, 
Claims 3 and 12 – “to determine . . . indicator”
Claims 5 and 14 – “to initiate . . .”
Claim 10 -            “to: initiate,” “to: determine,” and “to: . . . obtain . . . authenticate . . . facilitate . . .” 
Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS, filed July 30, 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1 and 10, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1 and 10, as currently amended, has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5-6, 7-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2014/0207557) in view of Pelegero (US 2010/0145860) and further in view of Lin et al (US 2017/0046651), and of Lingham et al (US 2016/0267472).
Regarding claims 1 and 10 –
Pelegero teaches determining, by at least one of the merchant server and a marketplace server of the data communication system, the acquisition process requires verification of the merchant server (par 64-65)  and 
obtaining, by the marketplace server, a verification signature of the merchant server (par 64-65)
authenticating, by the marketplace server, the verification signature of the merchant server in accordance with the use rules associated with the exchange item (par 64-65)
when the verification signature of the merchant server is authenticated, facilitating, by the marketplace server, exchange of the secure custody of the exchange item data file between the computing device and the merchant server in accordance with the secure custody protocol to finalize the acquisition process. (claims 64-65)
Pelegero does not specifically disclose acquiring, by a computing device of the data communication system, an exchange item from a marketplace server of the data communication system, wherein the exchange item has an exchange item data file, wherein the acquiring includes exchanging secure purchase information with the marketplace server, wherein the secure purchase information includes an exchange item blockchain ledger that is signed by the marketplace server in accordance with a secure custody protocol.
Choi discloses acquiring, by a computing device of the data communication system, an exchange item from a marketplace server of the data communication system, wherein the exchange item has an exchange item data file wherein the acquiring includes exchanging secure purchase information with the marketplace server, wherein the secure purchase information includes an exchange item file record. (par 37, 52, 66, 44, 38, 47)
Pelegero does not disclose initiating, by the computing device, an acquisition process with a merchant server of the data communication system to acquire an item using the exchange item, wherein the initiating the acquisition process includes the computing device sending buyer use information to the merchant server.
However, Pelegero does teach wherein the initiating the acquisition process includes the computing device sending buyer use information to the merchant server. (par 62-65)
Choi teaches initiating, by the computing device, an acquisition process with a merchant server of the data communication system to acquire an item using the exchange item. (par 37, 52, 66, 44, 38, 47)
It would be obvious to one of ordinary skill in the art to combine Pelegero and Choi in order to obtain greater transaction security.
Pelegero in view of Choi does not specifically teach a blockchain ledger.
Lin teaches a blockchain ledger. (par 71, 78, 114, 119, 145)
Pelegero and Choi do not disclose use rules in a blockchain ledger.
However, Lin teaches use rules in a blockchain ledger. (par 71, 78, 114, 119, 145)
It would be obvious to one of ordinary skill in the art to combine Pelegero and Choi with the blockchain ledger of Lin in order to achieve greater Byzantine fault tolerance and thereby improve transaction security.
Pelegero does not disclose a record that is signed by the marketplace server in accordance with a secure custody protocol.
Lingham discloses a record that is signed by the marketplace server in accordance with a secure custody protocol. (par 63-74).
Pelegero does not disclose wherein the merchant server has a local copy of the security identifier and the marketplace server has a centralized copy of the security identifier, wherein the verification signature is created using the local copy of the security identifier.
Lingham discloses wherein the merchant server has a local copy of the security identifier and the marketplace server has a centralized copy of the security identifier, wherein the verification signature is created using the local copy of the security identifier. (par 63-74)
Pelegero does not disclose wherein the verification signature is created using the local copy of the security identifier.
Lingham discloses wherein the verification signature is created using the local copy of the security identifier. (par 63-74)
It would be obvious to one of ordinary skill in the art to combine Pelegero and Choi with Lin and Lingham in order to obtain greater transaction security through multiple layers of security given the signatures in Lingham and byzantine fault tolerance of Lin.
Note that the limitation “buyer use information . . . that includes . . .” constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry
Note that the recitation “wherein the secure purchase information includes an exchange item file record that is signed by the marketplace server in accordance with a secure custody protocol” constitutes intended use and therefore does not serve to distinguish from the prior art.
Regarding claims 2 and 11 –
Choi teaches that the initiating the acquisition process comprises:
sending, by the computing device, a request to acquire the item and identity of the exchange item to the merchant server; (par 47-48, 66) and
sending, by the merchant server, notice of the request and the identity of the exchange item to the marketplace server. (par 47-48, 66).
Note that the limitation “that includes . . . buyer use information” constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claims 5 and 14 –
Choi teaches sending, by the computing device, a request to acquire the item and identity of the exchange item to the merchant server to initiate the acquisition process; (par 47-48, 66) 
determining, by the merchant server, that the acquisition process requires verification; (par 47-48, 66) and
sending, by the merchant server, the verification signature and a notice of the request and of the identity of the exchange item to the marketplace server. (par 47-48, 66)
Note that the limitation “request includes . . . buyer use information” constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claims 6 and 15 –
Choi teaches that authenticating the verification signature comprises:
comparing, by the marketplace server, the comparative verification signature with the verification signature; (par 72-73, 47-48, 66) and
when the comparative verification signature matches the verification signature, authenticating, by the marketplace server, the verification signature. (par 72-73, 47-48, 66)
Regarding claims 7 and 16 –
Lingham teaches that the list of authenticating information comprises one or more of:
a public key of an individual public-private key pair of the merchant server, wherein the verification signature is created using a private key of the individual public-private key pair and the comparative verification signature is created using the public key of the individual public-private key pair; (par 72-73, 47-48, 66)
a public key of a shared public-private key pair, wherein the shared public-private key pair is shared by a group of merchant servers that includes the merchant server, wherein the verification signature is created using a private key of the shared public-private key pair and the comparative verification signature is created using the public key of the shared public-private key pair; (par 63-74) and
a security identifier assigned to the merchant server, wherein the merchant server has a local copy of the security identifier and the marketplace server has a centralized copy of the security identifier, wherein the verification signature is created using the local copy of the security identifier, and wherein the comparative verification signature is created using the local copy of the security identifier. (par 63-74)
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pelegero (US 2019/0145860) in view of Choi et al (US 2014/0207557) in view of Lin et al (US 2017/0046651), and of Lingham et al (US 2016/0267472), and further in view of Walker et al (US 2016/0125492).
Pelegero in view of Choi, Lin, and Lingham, discloses as above.
Regarding claims 3 and 12 –
Walker teaches that determining the acquisition process requires verification comprises one of:
interpreting, by the merchant server, the request to determine that the acquisition process requires verification, wherein the request includes a verification indicator; (par 22-32) and
identifying, by the merchant server, that the exchange item is of a type that requires verification of the merchant server. (par 22-29)
It would be obvious to one of ordinary skill in the art to combine Pelegero, Choi, Lin, and Lingham with Walker in order to obtain greater transaction security by also verifying the acquisition process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached from 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685